Title: From John Adams to François Adriaan Van der Kemp, 8 January 1806
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Jan. 8 1806

Having lamented for sometime, the loss of my Correspondent at Barneveldt, I was, this morning unexpectedly gratified with your favour of the twenty second of December. I return with pleasure the Compliments and congratulations of the Season. I can sincerely unite with you, in humble Thanks to the Almighty for the Blessings of the past year on you and your Family as well as on me and mine.—But I must live to be older than Methusalem, to see the Miracles wrought which your friendly benevolence so ardently wishes
Captain Ingrahams Journals in four Volumes, which were lent me for a short time were soon demanded and returned: so that they are no longer in my power. There was little more, than that which I sent you, which would be usefull to you, concerning the N. W. Coast. I know nothing of Mr Greys Journal, and Ingrahams former Journal, which he took with him in the Pickering, to compleat some Draughts from the sketches he had made on his Voyage, was lost with him in that unfortunate ship.
As I hate the feeling which We call, Wonder, I have adopted from long experience and reflection, one general rule relative to all such tales as that of the Stone Shower. Je n’en crois rien. I dont believe one Word of the matter. In reading Livy and Tacitus too, whenever I meet with a Wonder even the story of the latter of the Phoenix in Egypt, I cry all this is nonsense or Knavery. I dont believe it. The stones from a Vulcano in the Moon, is almost as absurd as Buffon Earth dashed off from the sun in the form of an ocean of melted glowing glass. All the Powers of Matter in the Universe could not give a whirling motion, a rotation round the Axis a revolution round the Sun, nor any circular or curved motion to this glass or any part of it. Force or Power impressed upon matter impells it in right lines and no other.
I recollect no Authority in Antiquity for Montaignes assertion. Among the Gladiators disciplined like our American Indians to bear torture and smile at it, some might be hired to submit to the operation but I know of no account that they did. They might be bribed to bear this horrid tryal, by an indulgence of Life for some months longer than their sentences allowed, or some might have exalted sentiments enough to purchase priviledges to their Families or friends at this price. But Je n’en Sais rien. Our Accademy publishes nothing but short Pieces. We are in our Infancy and are very poor. The first Volume of the Transactions at Boston sells for two dollars. I would send you one, if I knew of a Conveyance: but I dare not send it by the Post. I take a pleasure in reading Buffons Natural Historical Romances but I place no confidence in his Judgment or Varacity and I care not a farthing about all the Big Bones in Europe or America. Nothing of this kind is to my taste. You should correspond with Jefferson upon these points. To give you a full Revenge upon me, I will give you a subject, which will infallibly make you laugh at me. The Fucus.—I am much engaged in researches concerning the Fucus, and other Plants somewhat resembling it in nature, which grow upon the shores, such as The Soda, The Kali, or The Barilla. There are twelve species of the Fucus, thrown by the Sea upon our shores. I want a description of that Species called Dulse or Dilse, and I want to know whether the Soda, the Kali, or the Barilla, for it goes by all these names as well I believe as the Salicornia, has been ever seen in America. You are at such a distance from the sea that it is hardly fair to ask you any questions about the Vegetables that grow in it or near it. But the question can do you no harm.
As to the Intelligence of the Well, masoned with hammered Stones my only observation is, as it is upon all Wonders, Je n’en crois rien.—,and whether it were true or false I would not care a farthing.
Now you come to a subject that setts me all on fire. “God knows what event threatens poor Europe.”—Here I have a great mind to let my Imagination loose into the boundless regions of Possibility, Probability, Supposition and Conjecture.—What do you think of the Possibility, that America was once civilical and free: all Democracies, then Aristocracies then Monarchies then Empires and at last so intollerably governed as to exterminate one another, leaving only a few Democrats, nearly like savages. How many years would it take to moulder away all their Cities obliterate all the Records and Institutions and leave only a few Savage hunters? I believe a thousand years would do it: But We may allow two or three thousands if We will.
On the other hand the mad Spirit of Democracy in France and in Bohemia and Austria, has ended in Empire a Despotism. It may do the same in all Europe. A few Dynasties of Emperors may succeed, by frequent Convulsions and Wars, till Art Science Liberty Religion Government and all may perish and Europe grow up a howling Wilderness, such as our Ancestors found this Country in the Days of Massasoit and Pokahunta. All this, I believe to be more probable than Buffons Theory of the Earth, or the other Mans Hypothesis of hot stones from a Volcano in the Moon.
I will venture to send you by the Post a Bagatelle which you may call if you please the fourth Volume of The Defence of the Constitutions of the United States of America against the Attack of Mr Turgot.
I remain with old Esteem, your Friend / and humble servant
J. Adams
P.S. In a Letter from Mr V. Marum Secretary of the Society of the Sciences at Harlem, I have received a Diploma as a Member signed by Mr V. Berkhout as President. In my Answer I have accepted the honor of this distinction, with gratitude arising from the recollection of Civilities formerly received in that Country. I am not fond of connections with any of the learned Societies in Europe, because I have neither youth nor any other qualification to be in any manner or degree usefull to them. I have never answered the Letter from the Board of Agriculture in G. Britain, for the reasons just hinted, and because I did not like to have any connection at all with that Country. My resolution has always been to stand on American ground, without courting any Aid from France or England. This ground has been found too weak to support me. This Nation, by my Example have taught their Sons a Lesson, to depend upon foreign Influence, which will one day cost us very dear.

